DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 8/2/2021:
Referring to the response to the claim objections (arguments: page 8 lines 15-17):  The claim objections have been dropped in view of amendments.
Referring to the response to the double patenting rejections (arguments: page 8 lines 18-23):  The double patenting rejections have been dropped in view of the terminal disclaimer filed 8/2/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 11:
U.S. Publication No. 2019/0081765 to Si et al disclose in Figures 1-7, 9 a method (by UE) of performing a PUSCH transmission, the method comprising:
Determining a start position (starting subframe) of the PUSCH transmission in … two contiguous subframes (Figure 5, contiguous subframe n+1 and subframe n+2)...  BS transmits to UE a DCI.  The DCI includes 2 bits for indicating the starting subframe for the PUSCH transmission, e.g., “00” represents a current subframe, “01” represents a subframe n+1, “10” represents a subframe n+2, and “11 “represents a subframe n+3.  
Postponing the PUSCH transmission … based on the start position of the PUSCH transmission determined as a second subframe (Figure 5, subframe n+2) of the … two contiguous subframes (Figure 5, contiguous subframe n+1 and subframe n+2).  Figure 5: Subframe n is a PDCCH in which BS transmits 
Si et al do not disclose a method for performing a NPUSCH transmission, the method comprising: determining a start position of the NPUSCH transmission in … two contiguous subframes; postponing the NPUSCH transmission … based on the start position of the NPUSCH transmission is determined as a second subframe of the … two contiguous subframes.
U.S. Publication No. 2017/0373907 to Tan et al disclose in Sections 0025, 0037, 0040, 0041 that a NPUSCH is used in a NB-IoT, and a UE can receive signals from a NPUSCH and a PUSCH.  The NB-IoT can be applied to the method of Si et al.  
Si et al and Tan et al also do not disclose determining a start position of the NPUSCH transmission in … two contiguous subframes that are configured as time division duplex (TDD) uplink subframes, wherein the … two contiguous subframes are defined for a subcarrier spacing of 3.75 kHz.
U.S. Publication No. 2016/005706 to Zhang et al disclose in Section 0021 that TDD configuration 1 allows a UE to transmit data in contiguous subframes #2,#3 and contiguous subframes #7,#8.  U.S. Publication No. 2017/0180095 to Xue et al disclose in Figures 32, 33 and Sections 0207-0209 wherein consecutive subframes have a subcarrier spacing of 3.75 KHz.  

However, none of the prior art disclose the limitation “…determining a start position of the NPUSCH transmission in a first group of two contiguous subframes that are configured as time division duplex (TDD) uplink subframes, wherein the first group of two contiguous subframes are defined for a subcarrier spacing of 3.75 kHz; and postponing the NPUSCH transmission to a second group of two contiguous subframes that are subsequent to the first group of two contiguous subframes, based on the start position of the NPUSCH transmission determined as a second subframe of the first group of two contiguous subframes”, and can be logically combined with Si et al, Tan et al, Zhang et al, and Xue et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2016/0345301 to Webb et al disclose in Figure 6 and Section 0072 a method of transmission of a message subframes, wherein the subframes comprise four groups of three contiguous subframes with spaces between the groups; the gaps between the groups comprise a continuing sequence of subframes used for other communications; each subframe also comprises a control region 600 and a PDSCH region 602.  Refer also to Figures 1-9 and Sections 0035-0106.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Christine Ng/
Examiner, AU 2464
August 9, 2021